Title: To Thomas Jefferson from Martha Jefferson Randolph, 27 October 1808
From: Randolph, Martha Jefferson
To: Jefferson, Thomas


                  
                     My Dear Father 
                     
                     Edge hill Oct. 27, 1808
                  
                  I have sent the 4 spoons & a large french Ladle there being 2 others left one french and one english belonging to the B S M spoons. Bacon will also give you a bundle for Jefferson which I must beg the favor of you to forward to him. in packing up the books which was left to himself to do, we have discovered that he has left nearly one half of the Buffon. I presume the best way will be to pack them and send them to Mr. Jefferson as he will have occasion I suppose for all of them. it was corks & not bottles that were wanting to bottle the rest of the wine. my orders were that they should continue untill their corks gave out which they did not do for Ellen told me there were still some corks left but as there were not enough for the whole cask they would not make a begginning but prefered using 2 water casks that may or may not answer I shall send often to inspect them having been greatly decieved in 2 of the same description once before I am truly concerned to hear that your rheamatism has fixed in so dreadful a part as the back. You will be obliged to try flannel next the skin in which I have very great confidence, particularly as you have never abused the use of it. should the pain continue I am sure you would find relief from it Adieu My Dear Father I am with tenderest affection your
                  
                     M Randolph 
                     
                  
               